                                             IN THE UNITED STATES DISTRICT COURT
                                                            For The
                                                EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,                                    Case No. 1:17-po-00203-SAB

                                Plaintiff,                   DEFENDANT’S STATUS REPORT ON
v.                                                           UNSUPERVISED PROBATION

ANGEL L. BERNABE,

                              Defendant.


        PURSUANT to an order of this Court the Defendant hereby submits his status report on
 unsupervised probation:

              Convicted of:                         Driving without a license, in violation of 36 C.F.R. § 4.2 (incorporating
                                                    California Vehicle Code § 12500(a))
              Sentence Date:                        September 21, 2017
              Review Hearing Date:                  June 6, 2019
              Probation Expires On:                 September 23, 2019


 CONDITIONS OF UNSUPERVISED PROBATION:
 ☒            Obey all federal, state and local laws; and

 ☒            Monetary Fines & Penalties in Total Amount of: $540.00 ($500.00 fine; $30.00 processing fee;
              $10.00 special assessment)

 ☒            Other Conditions: Notify court and counsel of any change of address; notify court of any material
              change in economic circumstances; complete 150 hours of community service; provide proof of current
              driver’s license

 COMPLIANCE:

 ☐            Defendant has complied with and completed all conditions of probation described above.

 Otherwise:

 ☐            Defendant has not been arrested, cited or charged with any federal, state or local criminal offenses since
              being placed on probation by this Court.

              On August 19, 2018, Defendant was cited for driving without a license in his possession, failure to
              provide proof of financial responsibility, driving without a valid registration, and driving without two
              license plates affixed to the vehicle. Defendant resolved the tickets on January 24, 2019.

 ☒            To date, Defendant has paid a total of $540.00.

              ☐ If not paid in full when was last time payment:             Date:
                                                                            Amount:
 CAED (Fresno)- Misd. 6 (Rev. 11/2014)
☒            Compliance with Other Conditions of Probation: Defendant has complied with all other conditions of
             probation.

GOVERNMENT POSITION:
☒            The Government agrees to the above-described compliance.
☐            The Government disagrees with the following area(s) of compliance:
             Government Attorney:

DATED: May 23, 2019                                              /s/ Michael Tierney
                                                                 Assistant United States Attorney
DEFENDANT’S REQUEST (OPTIONAL):

             In light of the information detailed in this status report, the defendant moves for the following:
             ☒             that the review hearing set for 6/6/2019 at 10:00 a.m.
                           ☐            be continued to      at 10:00 a.m.; or
                           ☒            be vacated.



DATED: 5/23/2019                                                        /s/ Erin Snider               r
                                                                        DEFENDANT’S COUNSEL

                                                          ORDER
             The Court having considered the defendant’s request,

             IT IS HEREBY ORDERED that the Defendant’s request is:

       ☐       GRANTED. The Court orders that the Review Hearing set for June 6, 2019 at 10:00
a.m. be vacated

             ☒             DENIED.


IT IS SO ORDERED.

Dated:            May 24, 2019
                                                              UNITED STATES MAGISTRATE JUDGE




CAED (Fresno)- Misd. 6 (Rev. 11/2014)
